NUMBER 13-12-00279-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


RONALD GENE SETLER JR.,                                                                  Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                        On appeal from the 75th District Court
                             of Liberty County, Texas.


                                 MEMORANDUM OPINION1

       Before Chief Justice Valdez and Justices Rodriguez and Vela
              Memorandum Opinion by Chief Justice Valdez

        Appellant, Ronald Gene Setler Jr., appeals from his conviction for the state jail

felony of theft of material—fifty percent copper under $20,000.2 See TEX. PENAL CODE

ANN. § 31.03(a), (e)(4)(F) (West Supp. 2011).                The trial court sentenced Settler to

        1
          This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
        2
          The jury found Settler “not guilty” of the offense of criminal mischief of the value of $1500 or
more but less than $20,000. See TEX. PENAL CODE ANN. § 28.03 (West 2011).
eighteen months’ confinement. By two issues, Settler contends that the State failed to

produce any evidence that Mark Stoesser, the alleged victim in the indictment, owned

the stolen copper wire and of the market value of the copper wire. We affirm.3

                      I.      STANDARD OF REVIEW AND APPLICABLE LAW

        In a sufficiency review, we examine the evidence in the light most favorable to

the verdict to determine whether any rational fact-finder could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979); see Brooks v. State, 323 S.W.3d 893, 898–99 (Tex. Crim. App. 2010). The

fact-finder is the exclusive judge of the facts, the credibility of witnesses, and of the

weight to be given testimony.          Brooks, 323 S.W.3d at 899. We must resolve any

evidentiary inconsistencies in favor of the judgment. Id.

        We measure the legal sufficiency of the evidence by the elements of the offense

as defined by a hypothetically correct jury charge. Coleman v. State, 131 S.W.3d 303,

314 (Tex. App.—Corpus Christi 2004, pet. ref’d) (citing Malik v. State, 953 S.W.2d 234,

240 (Tex. Crim. App. 1997)). A person commits the offense of theft of copper under

$20,000 if that person unlawfully appropriates the property consisting of at least fifty

percent copper with the intent to deprive the owner of that property. See TEX. PENAL

CODE ANN. § 31.03(a), (e)(4)(F). “Appropriation of property is unlawful if . . . it is without

the owner’s effective consent.” See id. 31.03(b). Theft of a material is a state jail felony

if the value is less than $20,000 and it is insulated or noninsulated tubing, rods, water




        3
           Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.


                                                   2
gate, stems, wire, or cable that consists of at least fifty percent copper. 4 See id. §

31.03(e)(4)(F).

                                          II.      DISCUSSION

        By his first issue, Settler contends that there is no evidence that Stoesser owned

the stolen copper wire. We disagree. Stoesser testified that he owned a ranch where

he planted various crops for a living. Stoesser stated that on his property there is a

water pump. Stoesser referred to the water pump as “our” water pump and explained

that he had utilized the water pump for irrigation of his crops.

        On March 1, 2011, Stoesser discovered that the motor on the water pump had

been “cut up” and that “the whole system had been ripped off and the wires had been

stolen.” Stoesser went to the scrap yard after discovering that the copper wire was

missing. Stoesser stated, “I went to the scrap yard in Hoffman where my wire was

found.” (Emphasis added.) After finding the copper wire at the scrap yard, Stoesser

gave an employee of the scrap yard $100 to retrieve the wire.

        Therefore, viewing the evidence in the light most favorable to the verdict, we

conclude that a rational fact-finder could have found beyond a reasonable doubt that

Stoesser was the owner of the copper wire that was stolen.5 See Jackson, 443 U.S. at

319; see also Brooks, 323 S.W.3d at 898–99. We overrule Settler’s first issue.

        By his second issue, Settler contends that the State failed to produce evidence of

the copper wire’s market value. Stoesser testified that he paid $100 for the return of the


        4
         The statute does not require a minimum value of the stolen copper. See TEX. PENAL CODE ANN.
§ 31.03(e)(4)(F) (West Supp. 2011).
        5
         For purposes of theft, the “owner” is a person who has the title to the property, possession of
the property, whether lawful or not, or has “a greater right to possession [of the stolen property] than the
[defendant].” See id. § 1.07(a)(35)(A) (West Supp. 2011).


                                                     3
copper wire. In addition, the trial court admitted State’s exhibit 39, which is a receipt

showing that Settler received $457.40 for the copper wire.         Therefore, the State

produced evidence that the value of the copper wire was less than $20,000. Viewing

the evidence in the light most favorable to the verdict, we conclude that a rational fact-

finder could have found beyond a reasonable doubt that the market value of the copper

was less than $20,000. See Jackson, 443 U.S. at 319; see also Brooks, 323 S.W.3d at

898–99. We overrule Settler’s second issue.

                                   III.   CONCLUSION

      We affirm the trial court’s judgment.

                                                       ___________________
                                                       ROGELIO VALDEZ
                                                       Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
20th day of December, 2012.




                                              4